Order entered October 29, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00371-CV

                          IN RE JEREMIAH O'KEEFFE, Relator

                Original Proceeding from the 469th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 469-54728-2009

                                          ORDER
                        Before Justices Bridges, Brown, and Boatright

       Before the Court is relator’s October 23, 2018 “motion for clarification.” In the motion,

relator asks two questions regarding the legal effect of this Court’s May 21, 2018 opinion and

order in this original proceeding.     The Court cannot provide legal advice to a party.

Accordingly, we DENY the motion.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE